             Case 2:20-cv-01225-JAD-EJY Document 7 Filed 07/22/20 Page 1 of 3




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ
     Nevada Bar No. 12400
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          hoguem@gtlaw.com
 7   Attorneys for Defendant Specialized
     Loan Servicing, LLC d/b/a SLS
 8

 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     THOMAS R. LAYTON, an individual                         Case No. 2:20-cv-01225-JAD-EJY
12
                            Plaintiff,
13                                                           STIPULATION AND ORDER TO
     v.                                                      EXTEND DEADLINE FOR DEFENDANT
14                                                           SPECIALIZED LOAN SERVICING, LLC
     SPECIALIZED LOAN SERVICING, LLC, a                      TO FILE RESPONSIVE PLEADING TO
15
     Delaware limited liability company d/b/a SLS,           PLAINTIFF’S COMPLAINT
16
                            Defendant.                       [SECOND REQUEST]
17

18

19           Defendant Specialized Loan Servicing LLC (“SLS”) and Plaintiff Thomas R. Layton

20   (“Plaintiff”), by and through their undersigned counsel of record, hereby stipulate and agree as follows:

21           1.      Plaintiff filed a putative Class Action Complaint (“Complaint”) against SLS in the

22   Eighth Judicial District Court for the State of Nevada in the above-captioned action on May 27, 2020.

23           2.      Plaintiff served the Complaint on SLS on May 29, 2020.

24           3.      On June 29, 2020, SLS removed the matter to this Court pursuant to the 28 U.S.C. §

25   1441 and 28 U.S.C. § 1332(d).

26   ///

27   ///

28   ///
     ACTIVE 43747654v1
             Case 2:20-cv-01225-JAD-EJY Document 7 Filed 07/22/20 Page 2 of 3




 1          4.      Pursuant to Fed. R. Civ. P. 81(c)(2), the deadline for SLS to respond to the Complaint
 2   is July 6, 2020, which date was continued to July 31, 2020 by virtue of the Court’s Order granting
 3   Defendant’s Motion to Extend Time to Answer or Otherwise Respond to Plaintiff’s Complaint and Set
 4   Briefing Schedule (First Request)(ECF No. 4).
 5          5.      Counsel for the parties now seek a sixty (60)-day extension to the deadline for SLS to
 6   respond to the Complaint from July 31, 2020 to September 29, 2020 as the parties are discussing
 7   potential resolution of the matter, in addition to Plaintiff’s counsel having a family emergency that
 8   requires her immediate attention.
 9          6.      Additionally, given that SLS presently anticipates filing a motion in response to
10   Plaintiff’s Complaint, counsel conferred and stipulated to the following briefing schedule:
11                  a. Deadline for SLS to respond to the Complaint: September 29, 2020;
12                  b. Deadline for Plaintiff to file his opposition to any SLS motion: October 29, 2020;
13                      and,
14                  c. Deadline for SLS to file its reply to Plaintiff’s opposition: November 19, 2020.
15          7.      This request is made in good faith and not for the purpose of delay. Rather, the parties
16   believe that the requested continuance will further the interests of efficiency and judicial economy by
17   allowing the parties additional time for potential resolution of the matter and by affording Plaintiff’s
18   counsel time to attend to her family emergency.
19          THEREFORE, and for good cause shown, the parties respectfully request that the deadline for
20   SLS to file a response to the Complaint be extended up to and including September 29, 2020.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       -2-
            Case 2:20-cv-01225-JAD-EJY Document 7 Filed 07/22/20 Page 3 of 3




 1          FURTHER, and for good cause shown, the briefing schedule for any motion filed by SLS in
 2   response to the Complaint shall be as follows:
 3                 a. Deadline for SLS to respond to the Complaint: September 29, 2020;
 4                 b. Deadline for Plaintiff to file his opposition to any SLS motion: October 29, 2020;
 5                     and,
 6                 c. Deadline for SLS to file its reply to Plaintiff’s opposition: November 19, 2020.
 7          IT IS SO STIPULATED
 8
     DATED this 22nd day of July, 2020.                      DATED this 22nd day of July, 2020.
 9
     GREENBERG TRAURIG, LLP                                  CLARK NEWBERRY LAW FIRM
10

11   /s/ Jacob D. Bundick                                    /s/Tara Clark Newberry
     Jacob D. Bundick, Esq. (NSB 9772)                       Tara Clark Newberry, Esq. (NSB 10696)
12
     Michael R. Hogue, Esq. (NSB 12400)                      810 S. Durango Drive, Suite 102
13   10845 Griffith Peak Drive, Suite 600                    Las Vegas, Nevada 89145
     Las Vegas, Nevada 89135
14                                                           Counsel for Thomas R. Layton
     Counsel for Specialized Loan Servicing LLC
15

16

17                                                    ORDER

18          IT IS SO ORDERED:

19

20                                                      _______________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
21                                                      DATED: July 22, 2020
22

23

24

25

26

27

28

                                                       -3-
